 1 Keith J. Scherer
   THE LAW OFFICE OF KEITH J. SCHERER, PC
 2 350 S. Northwest Highway #324
   Park Ridge, IL 60068
 3 Tel: (773) 485-8882
   Fax: (872) 394-5434
 4
   Attorney for Defendant, ERIC LESLIE
 5

 6 Kevin  P. Rooney, Of Counsel #107554
   HAMMERSCHMIDT LAW CORPORATION
   2445 Capitol Street, Suite 150
 7 Fresno, CA 93721
   Tel: (559) 233-5333
 8 Fax: (559) 233-4333

 9 Local Counsel for Defendant, ERIC LESLIE
10

11
                                 IN THE UNITED STATES DISTRICT COURT
12
                                    EASTERN DISTRICT OF CALIFORNIA
13

14   UNITED STATES OF AMERICA,                           CASE NO. 1: 19-CR-00010-DAD-BAM

15                                Plaintiff,

16                          v.                           STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
17   ERIC LESLIE,                                        AND ORDER

18                                Defendant.

19

20
                                                 STIPULATION
21
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
22
     through defendant’s counsel of record, hereby stipulate as follows:
23
            1.      By previous order, this matter was set for status conference on 12 August 2019.
24
            2.      By this stipulation, defendant now moves to continue the status conference until 26
25
     August 2019, and to exclude time between 12 August 2019, and 26 August 2019, pursuant to the Speedy
26
     Trial Act.
27
            3.      The parties agree and stipulate, and request that the Court find the following:
28
                    a)     The government has represented that the discovery associated with this case has

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1           been either been produced directly to counsel or made available for inspection.

 2                  b)      Counsel for defendant desires additional time to consult with his client, to review

 3           the current charges, to conduct investigation and research related to the charges, to review

 4           discovery for this matter, and to discuss potential resolutions with his client and the government.

 5                  c)      Counsel for defendant believes that failure to grant the above-requested

 6           continuance would deny him/her the reasonable time necessary for effective preparation, taking

 7           into account the exercise of due diligence.

 8                  d)      The government does not object to the continuance.

 9                  e)      Based on the above-stated findings, the ends of justice served by continuing the

10           case as requested outweigh the interest of the public and the defendant in a trial within the

11           original date prescribed by the Speedy Trial Act.

12                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13           et seq., within which trial must commence, the time period of 12 August 2019 to 26 August

14           2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it

15           results from a continuance granted by the Court at defendant’s request and the Court’s finding

16           that the ends of justice served by taking such action outweigh the best interest of the public and

17           the defendant in a speedy trial.

18 //

19 //

20 //
21 //

22 //

23 //

24 //

25 //

26 //
27 //

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              2
30      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: August 7, 2019                                  MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ Grant Rabenn
 9                                                           Grant Rabenn
                                                             Assistant United States Attorney
10

11
      Dated: August 7, 2019                                  /s/ Keith J. Scherer
12                                                           Keith J. Scherer
13                                                           Counsel for Defendant
                                                             Eric Leslie
14

15

16
                                                     ORDER
17
            IT IS SO ORDERED that the 4th Status Conference is continued from August 12, 2019 to
18
     August 26, 2019 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded
19
     pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).
20
21 IT IS SO ORDERED.

22
        Dated:    August 7, 2019                              /s/ Barbara   A. McAuliffe            _
23                                                    UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
